DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered and they are persuasive and as such, a second Non-Final Response office action is presented with newly found prior Art combined with previously presented prior Art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 14, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 20200336554 A1) in view of Strutt (US 7609641 B2), and further in view of Yamato (US 20130242879 A1).
Regarding Claim 1, 8, 15

Deshpande teaches:

A device, comprising: one or more processors configured to: receive information mapping a plurality of instances of a particular Virtualized Network Function ("VNF") of a wireless network to a set of Internet Protocol ("IP") addresses (¶25 during registration the NFs 102 can provide information to the NRF 212 (receives information) about the services offered by the NFs 102 (plurality of instances of virtual network function), IP addresses the NFs (mappings of the VNFs to particular IP addresses), IP address information in the NF database 210 of the proxy 208 can be statically configured by an entity, );

receive, from a requestor, a request for an IP address, wherein the request includes an identifier of the particular VNF (¶13 a particular consumer NF  (requestor) may need to request services from various types of producer NFs (VNF) ¶14 a consumer NF can send a request for a service to a proxy (receiving from a requestor) request can include path header information about a type of producer NF (identifier for a particular VNF) and/or service the consumer NF is requesting, such that the proxy can use that path header information to select a corresponding producer NF and forward the request on to an IP address of the producer NF selected by the proxy (request for the IP address) ¶12 proxy can find the IP address of a specific producer NF added by the consumer NF in the authority header information ¶23 ¶32);

determine a particular IP address associated with the particular instance of the particular VNF (¶39 after selecting a particular instance of a producer NF 206 and determining an IP address for that producer NF 206 that is associated with a requested type of service ¶12 ¶14 use that path header information to select a corresponding producer NF (instance of particular VNF) and forward the request on to an IP address (determining the IP address) of the producer NF (of particular VNF)); and 

output, in response to the request for the IP address based on the identifier of the particular VNF, the determined particular IP address associated with the particular instance of the particular VNF (¶24 use the information in the NF database 210 to select a particular instance of a producer NF 206 in 
response to receiving a request 204 from a consumer NF 202, and to determine an IP address of the selected producer NF 206 that corresponds to a service identified in the request 204¶35 ¶45 request processor 410 can modify the request 204 based on the selection of the IP address for a producer NF 206 (IP address of particular VNF), by changing the authority header 308 to reflect the selected IP address for the producer NF 206 and by indicating the selected IP address for the producer NF in the destination IP address 302 at the IP layer.

Deshpande does not teach:

identify a respective set of routes between each instance of the plurality of instances of the particular VNF and the requestor; 

determine one or more metrics associated with each route, of the identified sets of routes, between each instance of the particular VNF and the requestor; 

select a particular instance of the particular VNF, from the plurality of instances of the particular VNF, based on the determined one or more metrics; 

Strutt teaches:

identify a respective set of routes between each instance of the plurality of instances of the particular VNF and the requestor (col 11 lines 28-37, col 12 lines 1-15 metric for selecting a route between nodes (between each instance of the particular VNF and the requestor), calculating an associated routing metric for each of a plurality of routes between a source node and a destination node  (identified set of routes) based on one or more parameters, wherein one or more of the plurality of routes comprise a multihop route, the associated routing metric of the multihop route comprises a cumulative routing metric calculated using an individual routing metric of each of a plurality of hops within the multi hopping route, selecting a route for communication between the source node and the destination node with the best associated routing metric); 

determine one or more metrics associated with each route, of the identified sets of routes, between each instance of the particular VNF and the requestor (col 11 lines 28-37, col 12 lines 1-15 metric for selecting a route between nodes (between each instance of the particular VNF and the requestor), calculating an associated routing metric for each of a plurality of routes between a source node and a destination node  (identified set of routes) based on one or more parameters, wherein one or more of the plurality of routes comprise a multihop route, the associated routing metric of the multihop route comprises a cumulative routing metric calculated using an individual routing metric of each of a plurality of hops within the multi hopping route, selecting a route for communication between the source node and the destination node with the best associated routing metric); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deshpande in light if Strutt in order for providing a congestion-aware routing metric for selecting a route between nodes in a multihopping communication network (Strutt col 12 lines 1-15).

Deshpande-Strutt does not teach:

select a particular instance of the particular VNF, from the plurality of instances of the particular VNF, based on the determined one or more metrics; 

Yamato teaches:

select a particular instance of the particular VNF, from the plurality of instances of the particular VNF, based on the determined one or more metrics (¶111 the control device 20 selects the storage device to which the terminal device 30 should be connected, selection of the storage device can be determined based on information such as throughput, response time, and load on communication route. That is, the control device 20 selects the storage device based on cost required for accessing the storage device); 
information such as throughput, response time, and load on communication route (Yamato ¶148). 
 

Regarding Claim 2, 9, 16

Deshpande-Strutt-Yamato teaches:

The device of claim 1.

Deshpande teaches:

The device of claim 1, wherein the requestor is a User Equipment ("UE") associated with the wireless network (¶10 ¶3 a consumer NF can request services from a producer NF using a Hypertext Transfer Protocol Two (HTTP/2) message, ¶33 the consumer NF 202 can include a string for an HTTP/2 pseudo-header field such as ":path: /nudm-sdm/v1/" followed by an International Mobile Subscriber Identity (IMSI) number for a subscriber (indication of request from a user equipment) and/or other data as the path header 310 of a request 204..

Regarding Claim 3, 10

Deshpande-Strutt-Yamato teaches:

The device of claim 1.

Deshpande teaches:
The device of claim 1, wherein the identifier of the particular VNF is an identifier of a type of the particular VNF, wherein different types of VNFs provide different functionality associated with the wireless network (¶25 during registration the NFs 102 can provide information to the NRF 212 (receives information) about the services offered by the NFs 102 (plurality of instances of virtual network function providing different functionalities), IP addresses the NFs (mappings of the VNFs to particular IP addresses), ¶12 set of IP addresses to select one particular IP address corresponding to a combination of a particular instance of a producer NF and a particular service offered by that producer NF (VNFs provide different functionality associated with the wireless network)).

Regarding Claim 17

Deshpande-Strutt-Yamato teaches:

The device of claim 1.

Deshpande teaches:
The method of claim 15, wherein the identifier of the particular VNF is an identifier of a type of the particular VNF, wherein different types of VNFs provide different functionality associated with the wireless network, and wherein different instances of the same type of VNF provide the same functionality associated with the wireless network (¶25 during registration the NFs 102 can provide information to the NRF 212 (receives information) about the services offered by the NFs 102 (plurality of instances of virtual network function providing different functionalities), IP addresses the NFs (mappings of the VNFs to particular IP addresses), ¶12 set of IP addresses to select one particular IP address corresponding to a combination of a particular instance of a producer NF and a particular service offered by that producer NF (VNFs provide different functionality associated with the wireless network) ¶18 multiple instances of the same type of NF 102 can be 
grouped into an NF set, particular instance within an NF 102 
set may be substantially identical to other instances in the same NF set and/or be able to provide the same types of services to other NFs 102).



Regarding Claim 4, 11

Deshpande-Strutt-Yamato teaches:

The device of claim 1.

Deshpande teaches:
The device of claim 1, wherein different instances of the same type of VNF provide the same functionality associated with the wireless network (¶18 multiple instances of the same type of NF 102 can be grouped into an NF set, particular instance within an NF 102 set may be substantially identical to other instances in the same NF set and/or be able to provide the same types of services to other NFs 102).

Regarding Claim 7, 14, 20

Deshpande-Strutt-Yamato teaches:

The device of claim 1.

Strutt teaches:

 The device of claim 1, wherein the one or more metrics associated with each route include a measure of performance that has been calculated based on performance tests that have been performed with respect to each route (col 11 lines 28-37, col 12 lines 1-15 metric for selecting a route between nodes (between each instance of the particular VNF and the requestor), calculating an associated routing metric for each of a plurality of routes between a source node and a destination node  (identified set of routes) based on one or more parameters, wherein one or more of the plurality of routes comprise a multihop route, the associated routing metric of the multihop route comprises a cumulative routing metric calculated using an individual routing metric of each of a plurality of hops within the multi hopping route, selecting a route for communication between the source node and the destination node with the best associated routing metric); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deshpande in light if Strutt in order for providing a congestion-aware routing metric for selecting a route between nodes in a multihopping communication network (Strutt col 12 lines 1-15).


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande-Strutt-Yamato as applied to claim 1 above, and further in view of Wang (US 20200396132 A1).

Regarding Claim 5, 12, 18



The device of claim 1.

Deshpande-Strutt-Yamato does not teach:

The device of claim 1, wherein the identifier of the particular VNF includes a domain name associated with the particular VNF.

Wang teaches:
The device of claim 1, wherein the identifier of the particular VNF includes a domain name associated with the particular VNF (¶4 NF instance may have a NF profile.  The NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name (FQDN) or IP address of NF.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deshpande-Strutt-Yamato in light of Wang in order to support NF service registration and NF service discovery, NRF to properly maintain information of available NF instances and their supported services, each NF instance informs the NRF of a list of NF services that it supports and other NF instance information during the NF service registration (Wang ¶4)


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande-Strutt-Yamato as applied to claim 1 above, and further in view of Lessmann (US 20190014005 A1).

Regarding Claim 6, 13, 19

Deshpande-Strutt-Yamato teaches:

The device of claim 1.

Deshpande-Strutt-Yamato does not teach:

The device of claim 1, wherein the one or more metrics associated with each route include a quantity of routing hops included in each route.

Lessmann teaches:

The device of claim 1, wherein the one or more metrics associated with each route include a quantity of routing hops included in each route (¶7 VNF, Virtual Network Function, ¶38 Location or proximity information can be expressed in terms of different metrics.  Proximity can be expressed in terms of latency between modules.  It could also be expressed in number of hops, or network bandwidth, or other metrics) 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deshpande-Strutt-Yamato in light of Lessmann in order to provide a method for operating a network that includes combining modules, which are lower-level service functions of the network, to compose a service, which is a higher-level service function of the network (Lessmann ¶11).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/15/2022